Exhibit 2.1 STOCK PURCHASE AGREEMENT by and among EOIR HOLDINGS LLC, a Delaware limited liability company, E-OIR TECHNOLOGIES, INC., a Virginia corporation, and TECHNEST HOLDINGS, INC., a Nevada corporation. Dated:September 10, 2007 Table of Contents Page 1. DEFINITIONS; INTERPRETATION. 1 1.1 Definitions 1 1.2 Certain Interpretive Matters 13 2. PURCHASE PRICE. 14 2.1 Purchase and Sale of the Company Equity and Purchase Price 14 2.2 Closing and Payments at Closing 15 2.3 Determination of Actual Net Working Capital 16 2.4 Adjustment to Closing Date Purchase Price 17 2.5 Bonus Payments On or Before Closing. 17 2.6 FIRPTA; IRS Form W-9 18 2.7 338(h)(10) Election. 18 3. REPRESENTATIONS AND WARRANTIES OF COMPANY AND SELLER. 19 3.1 Organization. 19 3.2 Authorization; Documentation. 20 3.3 Title to the Company Equity, Etc 20 3.4 Capitalization. 21 3.5 Binding Agreement 21 3.6 No Breach 22 3.7 Permits 22 3.8 Compliance With Laws 22 3.9 Title to and Sufficiency of Assets 23 3.10 Condition of Personal Property 23 3.11 Accounts Receivable 23 3.12 Intellectual Property. 23 3.13 Contracts 26 3.14 Litigation 28 3.15 Financial Statements; Controls. 28 3.16 Liabilities 29 3.17 Tax Matters. 29 3.18 Insolvency Proceedings 32 3.19 Employee Benefit Plans; ERISA 32 3.20 Insurance 37 3.21 Environmental Matters 38 3.22 Real Estate. 39 3.23 No Other Agreement To Sell. 39 3.24 Transactions with Certain Persons 40 3.25 Disclosure 40 3.26 Affiliates 41 3.27 Employees and Contractors 41 3.28 Organizational Conflicts of Interest 44 3.29 Government Audits 45 -i- 3.30 Labor Relations 45 3.31 Brokers 45 3.32 Government Contracts 45 3.33 Defense Articles, Defense Services and Technical Data 50 3.34 Bank Accounts 51 3.35 Suppliers and Customers; Products. 51 3.36 Events Subsequent to Most Recent Fiscal Year End 52 3.37 Backlog 54 3.38 SCI Documents and Equipment 54 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER. 54 4.1 Organization 54 4.2 Necessary Authority 54 4.3 No Conflicts 55 4.4 Brokers 55 4.5 Litigation; Compliance with Law 55 4.6 Investment Intent 55 4.7 Insolvency 55 4.8 Financing 56 4.9 Government Contractor Eligibility 56 4.10 SBIC Eligibility 56 5. COVENANTS OF SELLER, COMPANY AND PURCHASER. 56 5.1 Affirmative Covenants of Company and Seller. 56 5.2 Negative Covenants of Company and Seller 57 5.3 Adverse Developments 60 5.4 Potential Breach 61 5.5 Access 61 5.6 Financial Statements; Tax Returns 61 5.7 No Negotiations 62 5.8 Confidentiality 65 5.9 No Inconsistent Action 66 5.10 Permits 66 5.11 Obligations to Employees. 66 5.12 Notification; Updates to Disclosure Schedule 66 5.13 Proxy Statement/Information Statement 67 5.14 Meeting of Seller Stockholders 68 5.15 Covenants of Purchaser with Regards to SBIC. 69 5.16 Further Action; Efforts. 70 5.17 Affirmative Action Plan. 71 5.18 Spotsylvania Lease. 71 6. CONDITIONS TO PURCHASER’S OBLIGATIONS 71 6.1 Representations and Warranties 71 6.2 Compliance with Covenants 71 6.3 Closing Documents 72 6.4 Required Consents 72 -ii- 6.5 Absence of Litigation 72 6.6 Execution of Employment Agreement 72 6.7 Execution of Non-Competition Agreements 72 6.8 No Material Adverse Effect 72 6.9 Related Party Transactions 73 6.10 Releases 73 6.11 Insurance. 73 6.12 SBIC or Award to Third Party 74 7. CONDITIONS TO COMPANY’S AND SELLER’S OBLIGATIONS. 74 7.1 Seller Stockholder Approval 74 7.2 Representations and Warranties 74 7.3 Compliance with Covenants 74 7.4 Closing Documents 74 7.5 Required Consents 74 7.6 Absence of Litigation 74 7.7 Seller Proxy Statement 75 7.8 SBIC 75 8. CLOSING DOCUMENTS. 76 8.1 Closing Documents to be Delivered by Company and Seller 76 8.2 Closing Documents to be Delivered by Purchaser 77 8.3 Other Closing Documents and Actions 77 9. TERMINATION. 77 9.1 Termination 77 9.2 Effect of Termination; Termination Fees. 78 10. INDEMNIFICATION. 80 10.1 Indemnification by Seller 80 10.2 Indemnification by Purchaser 80 10.3 Supplemental Indemnification 81 10.4 Survival of Representations and Warranties 82 10.5 Certain Limitations on Indemnification Obligations 82 10.6 Defense of Claims 83 10.7 Non-Third Party Claims 84 10.8 Liability of Company 85 10.9 Tax Treatment 85 10.10 No Waiver 85 10.11 No Right of Contribution 85 11. POST CLOSING MATTERS 85 11.1 Cooperation 86 11.2 Litigation Support 86 11.3 Transition 86 11.4 Confidentiality 86 11.5 Books and Records 87 -iii- 11.6 Cooperation and Records Retention. 87 11.7 Tax Matters. 88 11.8 Release and Covenant Not to Sue 90 11.9 Financial Covenants 90 12. EXPENSES 91 13. AMENDMENT; BENEFIT AND ASSIGNABILITY 91 14. NOTICES 91 15. WAIVER 92 16. ENTIRE AGREEMENT 93 17. COUNTERPARTS 93 18. CONSTRUCTION 93 19. EXHIBITS AND DISCLOSURE SCHEDULES 93 20. SEVERABILITY 93 21. CHOICE OF LAW 93 22. PUBLIC STATEMENTS 94 23. WAIVER OF TRIAL BY JURY 94 24. REMEDIES 94 25. CONTINUING COUNSEL 94 -iv- EXHIBITS Exhibit A Contingent Purchase Price Exhibit B Form of Escrow Agreement Exhibit C Reserved Exhibit D Form of Mackin Employment Agreement Exhibit E Form of Seller and Genex Non-Competition Agreement Exhibit F Form of Mackin and Fillian Non-Competition Agreement Exhibit G Form of Release Exhibit H Form of Opinion Letter SCHEDULES Schedule Knowledge Knowledge Schedule 3.22(b) Leased Improvements Schedule NWC Net Working Capital Worksheet Schedule 3.23 No Other Agreement to Sell Schedule Non-Competes Seller Non-Competition Schedule 3.24 Transactions with Certain Persons Agreements Schedule 3.26 Affiliates Schedule 2.5 Seller Severance Payments Schedule 3.27(a) Employees Schedule 3.1(a) Organization Schedule 3.27(b) Contractors Schedule 3.1(b) Corporate History Schedule 3.27(e)(i) Government Contractors Schedule 3.3 Title to Company Equity Schedule 3.27(e)(ii) Government Contractors Schedule 3.4 Capitalization Schedule 3.27(f)(i) Affirmative Action Plan Schedule 3.6 No Breach Schedule 3.28 Organizational Conflicts of Interest Schedule 3.7 Permits Schedule 3.29 Government Audits Schedule 3.9 Title to and Sufficiency of Assets Schedule 3.30 Labor Relations Schedule 3.10 Condition of Personal Property Schedule 3.31 Brokers Schedule 3.11(a) Billed Accounts Receivable Schedule 3.32(a)(i) Government Contracts Schedule 3.11(b) Unbilled Accounts Receivable Schedule 3.32(a)(ii) Project Charge Codes Schedule 3.12(a)(i) Intellectual Property Schedule 3.32(a)(iii) Government Bids Schedule 3.12(a)(ii) Intellectual Property – IP Schedule 3.32(a)(iv) Government Contracts – Uncompleted Licenses Schedule 3.32(b) Government Contracts – Defaults Schedule 3.12(h) Intellectual Property – Software Schedule 3.32(c) Government Contracts – Noncompliance Schedule 3.12(j) Intellectual Property – Schedule 3.32(d) Government Contracts – Breach Employees, Consultants and Schedule 3.32(f) Government Contracts – Terminated Other Persons Schedule 3.32(g) Government Contracts – Claims Schedule 3.12(l) Related Parties Schedule 3.32(j) Government Contracts – Audits Schedule 3.12(n) Intellectual Property – Open Schedule 3.32(o) Government Contracts – Material Claims Source Software Schedule 3.32(q) Government Contracts – Cost Overruns Schedule 3.13(a) Contracts Schedule 3.32(r) Government Contracts – Assignments Schedule 3.13(c) Contracts Schedule 3.32(s) Government Contracts – Outstanding Costs Schedule 3.15 Financial Statements Schedule 3.32(t) Government Contracts – Loaned Property Schedule 3.15(c) Financial Statements - Controls Schedule 3.32(v) Government Contracts – Facility Security Schedule 3.16 Liabilities Clearances Schedule 3.17(c) Tax Returns Schedule 3.33 Defense Articles, Defense Services and Schedule 3.17(f) Tax Matters Technical Data Schedule 3.19(a) Employee Benefit Plans; ERISA Schedule 3.34 Bank Accounts Schedule 3.19(b) Employee Benefit Plans; ERISA Schedule 3.35 Suppliers and Customers Schedule 3.19(c) Employee Benefit Plans; ERISA Schedule 3.36 Events Subsequent to Most Recent Fiscal Schedule 3.19(d) Employee Benefit Plans; ERISA Year End Schedule 3.19(e) Employee Benefit Plans; ERISA Schedule 3.37 Backlog Schedule 3.19(h) Employee Benefit Plans; ERISA Schedule 5.2(g) Amendments to Organizational Documents Schedule 3.19(i) Employee Benefit Plans; ERISA Schedule 5.2(z) Deferred Payments Schedule 3.20(a) Insurance – Policies Schedule 6.4 Purchaser Required Consents Schedule 3.20(b) Insurance – Claims Schedule 6.9 Related Party Transactions Schedule 3.22(a) Leased Premises Schedule 7.5 Company Required Consents -v- STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of the 10th day of September, 2007, by and among EOIR HOLDINGS LLC, a Delaware limited liability company (“Purchaser”), E-OIR TECHNOLOGIES, INC., a Virginia corporation (“Company”), and TECHNEST HOLDINGS, INC., a Nevada corporation (“Seller”). RECITALS A.Seller owns all of the outstanding equity securities of Company, consisting of five thousand and fifty three (5,053) shares of common stock, par value $1.00 per share (the “Company Equity”). B.As an inducement and a condition to Purchaser entering into this Agreement, certain stockholders of Seller have entered into a Voting Agreement with Purchaser (the “Voting Agreement”), dated as of the date hereof, pursuant to which each such stockholder has, among other things, agreed to vote or consent in writing with respect to shares of Seller common stock owned by such stockholder in favor of the transactions contemplated by this Agreement, in each case upon the terms and subject to the conditions set forth in the Voting Agreement. C.Seller desires to sell and convey the Company Equity to Purchaser, and Purchaser desires to purchase the Company Equity from Seller, upon the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants, conditions and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.DEFINITIONS; INTERPRETATION. 1.1Definitions.As used in this Agreement, the following terms will have the respective meanings set forth below: “Accelerated Purchase Amount” shall have the meaning set forth in Section 2.1(a)(i). “Actual Net Working Capital” shall have the meaning set forth in Section “Affiliate” means any Person that, directly or indirectly, Controls, is Controlled by, or is under common Control with or of, such entity.The term “Control” (including, with correlative meaning, the terms “Controlled by” and “under common Control with”), as used with respect to any entity, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such entity, whether through the ownership of voting securities, by contract or otherwise. “Affiliated Group” shall have the meaning set forth in Section 1504(a) of the Code. “Allocation Statement” shall have the meaning set forth in Section 2.7(a). “Assets” means all cash and cash equivalents, marketable securities, Personal Property and real property of Company, all Contracts, Leases and Property Warranties to which Company is a party, all Permits held by Company, all Intellectual Property and all other assets of Company. “Benefits Claims” shall have the meaning set forth in Section 10.3(d). “Business Day” means a day, other than a Saturday or Sunday, on which commercial banks in Fulton County, Georgia are open for the general transaction of business. “Change of Recommendation” shall have the meaning set forth in Section 5.7(d). “Classified Documents and Equipment” means CONFIDENTIAL, SECRET, and TOP SECRET documents and equipment, each as defined by Executive Order 12958, or any more recent Executive Order. “Classified Facility” means any facility certified as acceptable for processing, discussing, or storing classified or collateral level information under the National Industrial Security Program Operating Manual or under the manuals or Laws of other Governmental Authorities. “Closing” shall have the meaning set forth in Section 2.2(a). “Closing Date” shall have the meaning set forth in Section 2.2(a). “Closing Date Purchase Price” shall have the meaning set forth in Section 2.1. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986. “Code” means the Internal Revenue Code of 1986, as amended. “Cognizant Agency” means the U.S. Department of Defense through its representatives in the Defense Security Service and each and every agency sponsoring or acting as Cognizant Security Authority for the Sensitive Compartmented Information Facilities maintained by Company or for any access held by employees of Company to the extent the Defense Security Service is not recognized as the Cognizant Agency for the Classified Facility or for sponsorship of those accesses. “Common Parent” shall have the meaning set forth in Section 2.7(a). “Company” shall have the meaning set forth in the Preamble to this Agreement. “Company Indemnification Claim” shall have the meaning set forth in Section 10.3(g). “Company Equity” shall have the meaning set forth in the Recitals to this Agreement. -2- “Confidential Information” means any information concerning the business and affairs of Company or the Assets, that is not generally available to the public, including know-how, trade secrets, customer lists, details of customer or consultant contracts, pricing policies, operational methods and marketing plans or strategies, and any information disclosed to Company by third parties to the extent that Company has an obligation of confidentiality in connection therewith. “Contingent Purchase Price” shall have the meaning set forth in Exhibit A. “Contracts” means all contracts, agreements, binding arrangements, bonds, notes, indentures, mortgages, debt instruments, licenses (and all other contracts, agreements or binding arrangements concerning Intellectual Property), franchises, leases and other instruments or obligations of any kind, written or oral (including any amendments and other modifications thereto), to which Company is a party or which are binding upon Company or the Assets, and which are in effect on the date hereof or as of the Closing Date, including those listed on Schedule3.13(a), Schedule 3.22(a), or Schedule 3.32(a)(i). “Control” shall have the meaning set forth in the definition of Affiliate contained in this Section1. “Copyrights” shall have the meaning set forth in the definition of Intellectual Property contained in this Section 1. “DCAA” means the Defense Contract Audit Agency of the United States Government. “Deductible Amount” shall have the meaning set forth in Section 10.5(a). “Determination” shall have the meaning set forth in the definition of Dispute Resolution Procedure. “Direct Contract Costs” means, with respect to any period, the aggregate amounts of labor and other direct expenses, including expenses for materials, subcontracts, consultants and travel. “Disclosure Schedules” means the disclosure schedules to this Agreement. “Dispute Resolution Procedure” means the procedure pursuant to which the items in dispute are referred by either Purchaser or Seller for determination as promptly as practicable to the Independent Accounting Firm, which shall be jointly engaged by Purchaser, on the one hand, and Seller, on the other hand, pursuant to an engagement letter in customary form which each of Purchaser and Seller shall execute.If Grant Thornton LLP is unable to serve as the Independent Accounting Firm and Purchaser and Seller have failed to reach agreement on an Independent Accounting Firm within ten(10) calendar days following the termination of the twenty(20) calendar-day period referred to in the last sentence of Section 2.3, then the Independent Accounting Firm shall be selected by the American Arbitration Association.The Independent Accounting Firm shall prescribe procedures for resolving the disputed items and in all events shall make a written determination, with respect to such disputed items only (i.e., in connection with Section 2.3, determination of the Actual Net Working Capital and, based on such determination, whether and to what extent, if any, the Final Certificate and Flow of Funds -3- Memorandum and the accompanying calculations of the Net Working Capital and/or liabilities of Company as of the Closing Date require adjustment based on the terms and conditions of this Agreement (the “Determination”)).Each of Purchaser and Seller shall use its commercially reasonable efforts to make its presentation as promptly as practicable following submission to the Independent Accounting Firm of the disputed items, and each such party shall be entitled, as part of its presentation, to respond to the presentation of the other party and any question and requests of the Independent Accounting Firm.Purchaser and Seller shall instruct the Independent Accounting Firm to deliver the Determination to Purchaser and Seller no later than thirty(30) calendar days following the date on which the disputed items are referred to the Independent Accounting Firm.In deciding any matter, the Independent Accounting Firm (i)shall be bound by the provisions of Section 2.3, (ii)may not assign a value to any item greater than the greatest value for such item claimed by either Purchaser or Seller or less than the smallest value for such item claimed by Purchaser or Seller, and (iii)shall be bound by the express terms, conditions and covenants set forth in this Agreement, including the definitions contained herein.In the absence of fraud or manifest error, the Determination shall be conclusive and binding upon Purchaser and Seller.The Independent Accounting Firm shall consider only those items and amounts in Purchaser’s certificate which Purchaser and Seller were unable to resolve.All fees and expenses (including reasonable attorneys’ fees and expenses and fees and expenses of the Independent Accounting Firm) incurred in connection with any dispute over Purchaser’s certificate shall be borne by the parties based on the percentage which the portion of the contested amount not awarded to such party bears to the amount actually contested by the parties.By way of example and not by way of limitation, if Seller seeks a $70,000 upward adjustment to the Net Working Capital and the Independent Accounting Firm determines that there shall be a $40,000 upward adjustment, then Seller shall be responsible for three-sevenths (3/7th) of the fees and expenses and Purchaser shall be responsible for four-sevenths (4/7th) of the fees and expenses. “DoD” shall have the meaning set forth in Section 5.5. “Election” shall have the meaning set forth in Section 2.7(a). “Election Forms” shall have the meaning set forth in Section 2.7(a). “Election Year” shall have the meaning set forth in Section 2.7(b). “Employee Benefit Plan” means any (a) tax-qualified single-employer or multiple employer defined contribution retirement plan that is an “employee pension benefit plan” within the meaning of ERISA Section 3(2); (b) tax-qualified single-employer or multiple-employer defined benefit retirement plan that is an “employee pension benefit plan” within the meaning of ERISA Section 3(2), or multiemployer plan as defined in ERISA Section 3(37); (c) any Employee Welfare Benefit Plan or material fringe benefit plan within the meaning of IRS Publication 15-B; (d) nonqualified deferred compensation plan as defined under Code Section 409A, or any other oral or written contract, plan, program, arrangement or policy that provides for deferred compensation, incentive compensation, bonus, performance-based compensation, profit-sharing, gain-sharing, stock option, restricted stock award, stock appreciation right, or other stock-related right; and/or (e) oral or written contract, plan, program, arrangement or policy that provides pay or benefits related to severance, change-in-control, termination of employment, retirement, or similar pay or benefits. -4- “Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1). “Environmental Condition” means any contamination or damage to the environment caused by or relating to the use, handling, storage, treatment, recycling, generation, transportation, release, spilling, leaching, pumping, pouring, emptying, discharging, injection, escaping, disposal, dumping or threatened release of Hazardous Materials by Company or any other Person.With respect to claims by employees or other third parties, Environmental Condition shall also include the exposure of Persons to amounts of Hazardous Materials. “Environmental Laws” means any Law relating to natural resources, pollution, protection of human health or the environment, or actual or threatened releases, discharges, or emissions into the environment or within structures. “Environmental Noncompliance” means any violation of any Environmental Law. “Equity Holder Claims” shall have the meaning set forth in Section10.3(c). “ERISA” shall have the meaning set forth in Section 3.8. “ERISA Affiliate” means each entity that is treated as a single employer with Company for purposes of Code Section 414. “Escrow Account” shall have the meaning set forth in Section 2.2(c)(i)(A). “Escrow Agent” shall have the meaning set forth in Section 2.2(c)(i)(A). “Escrow Agreement” shall have the meaning set forth in Section 2.2(c)(i)(A). “Escrow Amount” shall have the meaning set forth in Section 2.2(c)(i)(A). “Estimated Closing Date Balance Sheet” shall have the meaning set forth in Section 2.2(d). “Estimated Net Working Capital” shall have the meaning set forth in Section 2.2(d). “Exchange Act”means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “Excluded Matter” shall have the meaning set forth in Section 10.5(b). “Existing D&O Policy” shall have the meaning set forth in Section 3.20(b). “Expense Claims” shall have the meaning set forth in Section 10.3(b). “FAR” shall have the meaning set forth in Section 3.32(c). -5- “Final Certificate and Flow of Funds Memorandum” shall have the meaning set forth in Section 2.2(d). “Financial Statements” shall have the meaning set forth in
